DETAILED ACTION
	This Office Action is in response to the amendment filed 12/17/2021.  Applicant’s arguments in the response are persuasive, and the previous rejections are withdrawn.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o), which states, “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing.”  The following terms in the claims do not have adequate support in the specification, and in particular, are not used in the specification by reference to the drawings: “frame support portion” and “opposed frame segment engagement portions”.  It is not clear to which structures from the specification and drawings these terms are intended to refer.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites a frame segment connector including a frame support portion two opposed frame segment portions.  The “two opposed frame segment portions” appear to refer to tubular frame segments 312.  The frame segment connector is identified in Specification paragraph [0097] as the structure shown in Fig. 52, which does not include tubular frame segments 312.
Claim 4 recites “each of said opposed frame engagement portions are adapted to slidingly receive thereover a tube of rectangular hollow section”.  This feature is not shown in the drawings. It appears that the “opposed frame engagement portions” in this claim may be intended to correspond to the opposed arms 314, which is contradictory to claim 1.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hestilow (US 5,460,343).
Regarding claim 1, Hestilow teaches a frame segment connector including: a frame support portion (114, 122, 126, 162) adapted to engage the ground (see Fig. 1); two opposed frame segment engagement portions (38, 44) extending sideways from said frame support portion, wherein said two opposed frame segment engagement portions comprise a hollow such that said two opposed frame segment engagement portions engage said frame support portion in the hollow of said two opposed frame segment engagement portions to be connected (see Fig. 1, which shows legs 44 and 38 sleeved over the end portions of 114)
Hestilow is silent as to the connection between the two opposed frame segment engagement portions and frame segment connector, but depicts a structure at the ends of each section.  Similar structures are indicated as bolts and holes (e.g. 156, 158; see column 5 lines 7-10).  It would have been obvious to provide the two opposed frame segment engagement portions including means for fastening said two opposed frame segment engagement portions to the frame segment connector and said means including threaded bores adapted to screwthreadedly receive therein bolts extending through aligned holes formed in the two opposed frame segment engagement portions, in order to provide a secure connection between the components.
Regarding claim 2, Hestilow teaches said frame support portion is symmetrical about a vertical axis through the center of said frame support portion (see Fig. 1).
Regarding claim 3, Hestilow teaches a cavity (130) adapted to slidably receive therein a net pole.
Regarding claim 4, Hestilow teaches each of said opposed frame engagement portions are adapted to slidingly receive thereover a tube of rectangular hollow section (86, 106- see Figs 3 and 3A).

Regarding claim 6, Hestilow teaches each of said recesses are defined by an inner face and two opposed spaced apart side faces (Hestilow’s recesses are square and therefore include an inner face and two opposed side faces), said recesses being adapted to receive therein a portion of a leaf spring (Hestilow teaches the frame segment engagement portions are hollow tubes, which therefore have recesses within them which are capable of receiving a leaf spring).
Regarding claim 7, Hestilow teaches said frame support portion is adapted to engage the ground by a foot (166).
Regarding claim 8, Hestilow teaches said frame support portion is adapted to engage the ground by a bottom face of said foot (see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784